SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofMay 13, 2015 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X MINUTES OF THE EXTRAORDINARY BOARD OF DIRECTORS’ MEETING OF COMPANHIA SIDERÚRGICA NACIONAL HELD ON MAY 12, 2015, DRAWN UP IN SUMMARY FORMAT. Publicly-Held Company Company Registry (NIRE): 35300396090 1. Date: May 12, 2015. 2. Time: 5:00 p.m. 3. Venue: Av. Brigadeiro Faria Lima, nº 3400 – 20º andar. 4. Attendance: Benjamin Steinbruch (Chairman), Antonio Francisco dos Santos, Fernando Perrone, Antonio Bernardo Vieira Maia, Luis Felix Cardamone Neto, Yoshiaki Nakanoand Léo Steinbruch – Board Members; Claudia Maria Sarti – Secretary of the Board of Directors. The meeting was held via conference call. 5. Matters Discussed: Redefinition of the duties of the Board of Executive Officers – The Board of Directors unanimously approved the redefinition of the duties/acting areas of the Executive Officers David Moise Salama and Gustavo Henrique Santos de Sousa, namely: (i) Mr. Gustavo Henrique Santos de Sousa shall act as Executive Officer responsible for controllership and tax planning areas, cumulating the duties of Investor Relations Executive Officer ; and (ii) Mr. David Moise Salama shall act as Executive Officer responsible for the insurance, credit and real estate areas. The duties of the other Executive Officers remain unchanged . Consequently, the Company’s Board of Executive Officers shall be comprised as follows: Benjamin Steinbruch – Chief Executive Officer; Paulo Rogério Caffarelli – Executive Officer; Enéas Garcia Diniz – Executive Officer; Luis Fernando Barbosa Martinez – Executive Officer, David Moise Salama – Executive Officer; and Gustavo Henrique Santos de Sousa – Executive Officer, cumulating the duties of Investor Relations Executive Officer, all of whom with terms of office until July 3, 2015, extendable until the investiture of their substitutes. I hereby confirm that the resolutions transcribed here are faithful in content to the minutes filed at the Company’s headquarters. Benjamin Steinbruch – Chairman Claudia Maria Sarti – Secretary Fernando Perrone Antonio Francisco dos Santos Antonio Bernardo Vieira Maia Yoshiaki Nakano Luis Felix Cardamone Neto Léo Steinbruch SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 13, 2015 COMPANHIA SIDERÚRGICA NACIONAL By: /
